Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2022

                                     No. 04-21-00584-CV

TITLE SOURCE, INC., Reporters Committee for Freedom of the Press, and Houston Forward
                                    Times,
                                  Appellants

                                              v.

                    HOUSECANARY, INC., d/k/a Canary Analytics, Inc.,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
        The Reporters Committee for Freedom of the Press and The Houston Forward Times
(“the Media Appellants”) have filed an unopposed motion requesting an extension of time to file
their brief. The motion is GRANTED. The Media Appellants’ brief is due on or before
March 14, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court